DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to Claims 1-5, 7-12, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (GB 2544543 A).
With regards to Claim 1, Cook discloses a lighting system [Figures 1-7], including:
A first luminaire [e.g., (10a)], including:
A first light element [(10a) and Figure 6: ‘Primary LED module’] configured to emit a first light;
A first visual feedback response light element [(10a) and Figure 6: ‘Status indicator’] configured to emit a first visual feedback response light; and
A first speaker [(10a, 45) and Figure 6: ‘Audio out’] configured to emit a first audio output; and
A second luminaire [e.g., (10b)], including:
A second light element [(10b) and Figure 6: ‘Primary LED module’] configured to emit a second light;
A second visual feedback response light element [(10b) and Figure 6: ‘Status indicator’] configured to emit a second visual feedback response light; and
A second speaker [(10b, 45) and Figure 6: ‘Audio out’] configured to emit a second audio output, wherein the second audio output is different from 
Wherein at least one of the first luminaire and the second luminaire further includes a microphone [Figure 6: ‘Mic in’], and wherein the at least one of the first luminaire and the second luminaire is configured (i) to receive a voice command from the microphone and (ii) to provide a response to the voice command [e.g., Paragraphs 19 and 113].
With regards to Claim 2, Cook discloses a third luminaire [e.g., (10c)], including a third light element [(10c) and Figure 6: ‘Primary LED module’] configured to emit a third light; and a third visual feedback response light element [(10c) and Figure 6: ‘Status indicator’] configured to emit a third visual feed response light, wherein the first visual feedback response light, the second visual response feedback response light, and third visual feedback response light are controllable based on images displayed on a display device that is communicatively coupled to the third luminaire [note Figures 1-3, 6 and Paragraph 6, as broadly interpreted: ‘smartphone application’].
With regards to Claim 3, Cook discloses the first audio output and the second audio output are separate components of a 5.1 surround sound system or a 7.1 surround sound system [Figures 6-7 and Paragraph 133].
With regards to Claim 4, Cook discloses the first light output and the second light output are controllable to automatically dim when a video beings playing on a display device [e.g., Figures 1 and 6] that is communicatively coupled to the first luminaire and the second luminaire [Paragraphs 89, 100-101, 103].
With regards to Claim 5, Cook discloses the first luminaire and the second luminaire are configured to wirelessly communicate with a router [Figures 2 and 6-7, Paragraph 122 and Claim 29] to receive streams of audio data for transmission as the first audio output by the first speaker and as the second audio output by the second speaker [Figures 1 and 6; Paragraphs 16 and 77].
With regards to Claim 7, Cook discloses the first luminaire configured to interact with a voice assistant service to generate the response to the voice command [e.g., note Figure 7 and Paragraph 78].
With regards to Claim 8, Cook discloses a receiver element [e.g., Figure 6: ‘Network connection’] configured to receive an input audio/video signal from a data source; and a display device [e.g., Paragraphs 83, 100-103: ‘smartphone’ or ‘computer applications’] configured to display a video from a video portion of the input audio/video signal received from the receiver element, and wherein the first audio output from the first speaker and the second audio output from the second speaker are generated from an audio portion of the input audio/video signal that is received at the first speaker and the second speaker from the receiver element [Figures 1 and 6].
Claims 9-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (GB 2544543 A).
With regards to Claim 9, Cook discloses a lighting system [Figures 1-7], including:
A light element [e.g., (10a) and Figure 6: ‘Primary LED module’] configured to emit a light;
A visual feedback response light element [(10a) and Figure 6: ‘status indicator’] configured to emit a visual feedback response light using a video component of an audio/visual data signal received at the luminaire [note Figures 6-7]; and
A speaker [(10a, 45) and Figure 6: ‘Audio out’] configured to generate an audio output, wherein the audio output is a portion of a surround sound output of a surround sound system [Note Figure 7 and Paragraphs 14-16, 133],
Wherein the luminaire includes a microphone [Figure 6: ‘Mic in’], and wherein the luminaire is configured (i) to receive a voice command from the microphone and (ii) to provide a response to the voice command [e.g., Paragraphs 19 and 113].
With regards to Claim 10, Cook discloses the light element, the visual feedback response light, and the speaker are controllable using the audio/visual data signal representative of audio/visual data displayed on a display screen remote from the luminaire [note Figures 1-3, 6 and Paragraph 6, as broadly interpreted: ‘smartphone application’].
With regards to Claim 11, Cook discloses a wireless interface [Figure 6: ‘Network connection’ and ‘Connectivity modules’; Paragraph 122 and Claim 29], wherein the wireless interface is configured to receive the audio/visual data signal from an audio/visual data source [e.g., smartphone or computer], which is used to control the light element, the visual feedback response light element, and the speaker [Figures 1-2 and 6-7; Paragraphs 16, 77, 122; and Claims 29-31].
With regards to Claim 12, Cook discloses the wireless interface being configured to receive the audio/visual data signal using a WiFi communication standard or a 
With regards to Claim 14, Cook discloses the luminaire is configured to interact with a voice assistant service to generate the response to the voice command through the speaker, the visual feedback response light element, or both [e.g., note Figure 7 and Paragraph 78].
With regards to Claim 15, Cook discloses the audio output includes an individual audio component of a 5.1 surround sound system or a 7.1 surround sound system [Figures 6-7 and Paragraph 133].
With regards to Claim 16, Cook discloses the visual feedback response light element [(10a) and Figure 6: ‘status indicator’] being further configured to control the visual feedback response light using an audio component of the audio/visual data signal [note Figures 1-7 and Paragraphs 86 and 139].
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (GB 2544543 A).
With regards to Claim 17, Cook discloses a lighting system [Figures 1-7], including:
A data source device [e.g., Figure 2: bottom – e.g., Internet gateway, The cloud or House coordination unit];
A receiver element [e.g., Figure 6: Wifi connection or Connectivity modules] configured to receive input audio/visual data from the data source device;
A router [Figure 2: Wireless router] configured to transmit audio/visual signals based on the input audio/visual data;
A first luminaire [e.g., (10a)], including:
A first wireless interface [(10a) and Figure 6: ‘Wifi connection’] configured to receive the audio/visual signals from the router;
A first light element [(10a) and Figure 6: ‘Primary LED module’] configured to emit a first light based on the audio/visual signals;
A first visual feedback response light element [(10a) and Figure 6: ‘Status indicator’] configured to generate a first visual feedback response light based on the audio/visual signals; and
A first speaker [(10a, 45) and Figure 6: ‘Audio out’] configured to emit a first audio output based on the audio/visual signals,
Wherein the first luminaire includes a microphone [Figure 6: ‘Mic in’], and wherein the first luminaire is configured (i) to receive a voice command from the microphone and (ii) to provide a response to the voice command [e.g., Paragraphs 19 and 113].
With regards to Claim 18, Cook discloses a second luminaire [e.g., (10b)], including:
A second wireless interface [(10a) and Figure 6: ‘Wifi connection’] configured to receive the audio/visual signals from the router;
A second light element [(10b) and Figure 6: ‘Primary LED module’] configured to emit a second light based on the audio/visual signals;
A second visual feedback response light element [(10b) and Figure 6: ‘Status indicator’] configured to emit a second visual feedback response light based on the audio/visual signals; and
A second speaker [(10b, 45) and Figure 6: ‘Audio out’] configured to emit a second audio output based on the audio/visual signals, wherein the second audio output is different from the first audio output [Note Figure 7 and Paragraphs 14-16, 133].
With regards to Claim 19, Cook discloses the first audio output and the second audio output are individual components of a multichannel audio protocol output [Note Figure 7 and Paragraphs 14-16, 133].
With regards to Claim 20, Cook discloses the first wireless interface [(10a) and Figure 6: ‘Wifi connection’] is configured to receive the audio/visual signals using a WiFi communication standard.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

Tuesday, August 17, 2021
/Jason M Han/Primary Examiner, Art Unit 2875